Martin, J.
The defendant, Eyssalenne, is appellant from a judgment maintaining an injunction, which the plaintiffs had obtained to prevent his encroachment on Madison street, as laid out in the first plan of the town of St. Martinsville.
The case turns entirely on a matter of fact, and presents no question of law. The evidence shows that Madison street, in its whole extent, according to the first plan of the town, had a width of ninety-nine and a half feet, but that afterwards the owners of the lots bordering on that street on the same side with that of the appellant, were suffered to occupy thirty-two feet of the street before their respective lots, thus reducing it to a width of sixty-seven and a half feet.
*17The appellant contends that he has an equal right to occupy the^ thirty-two feet of the street opposite to his lot. The plaintiffs and appellees allege that he has no right to avail himself of the indulgence, with which they have tolerated the encroachment on Madison street in a part of it, where such encroachment left the street of sufficient width ; that the lot of the appellant is immediately in front of that on which the public buildings of the parish are erected ; and that the extension of the front line of his lot towards those buildings, would render the access to the main road leading out of town towards New Iberia, extremely inconvenient; that this circumstance, joined to the utility of having a wider space open in front of the public buildings than in the rest of the street, had prevented the indulgence, of which the owners of some lots had availed themselves, from being extended to the appellant. That he purchased his lot according to the original plan on which Madison street had a width of ninety-nine and a half feet; and that one front of his lot was on that street and the other on the next, viz., Judice street; that his title never extended beyond these two fronts, and he cannot avail himself of the indulgence granted to others, especially where strong reasons militate against its extension to him.

Judgment affirmed.